Per Curiam.

Subsequent to the completion of briefing in this case, we decided State ex rel. Draganic v. Indus. Comm. (1996), 75 Ohio St.3d 461, 663 N.E.2d 929. There, we held that the commission was not bound by its January 10, 1992 interlocutory order and did not abuse its discretion in denying PTD subsequent to April 20, 1992. Claimant’s appeal is, therefore, moot, and it is dismissed.

Appeal dismissed.

Moyer, C.J., Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, Resnick and F.E. Sweeney, JJ., dissent.